TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00521-CR



                               Christopher Lee Mack, Appellant

                                                v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 62045, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant seeks to appeal from the trial court’s judgment convicting him of assault

on a family member, enhanced. According to the trial court’s judgment, appellant pled guilty to the

charge and to the enhancement paragraphs in exchange for a cap of twelve years imprisonment with

the possibility of parole.   Appellant filed his notice of appeal in the trial court on about

August 13, 2008. The trial court has certified that the cause was a plea-bargain case and that

appellant has no right of appeal. Thus, the appeal is dismissed. See Tex. R. App. P. 25.2(d).



                                             __________________________________________

                                             David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: December 19, 2008

Do Not Publish